Exhibit 10.01

 

[g88201kfimage002.jpg]

 

1060 East. Arques Ave.

Sunnyvale CA 94085

Ph:   (408) 616-4000

Fax: (408) 830-9525

 

April 17, 2004

 

Robert Valiton

[address]

 

Dear Rob:

 

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer of continued
employment to you. The terms of our offer and the benefits provided by the
Company are as follows:

 

1.                                       You will report to the Chief Executive
Officer in the position of Vice President, Worldwide Sales of the Company.  By
your signature below, you hereby concurrently resign from your other sales
positions at the Company.

 

2.                                       Your annual base salary will be
$240,000 per year, effective as of April 1, 2004.  You will be eligible to
receive a cash incentive bonus of $60,000 for achievement of on-target IC
product revenues for the 2004 fiscal year.  Any additional cash incentive bonus
for over-achievement beyond on-target IC product revenues for the 2004 fiscal
year will be memorialized in an addendum to this letter.  You will receive a
one-time relocation incentive payment of $60,000 and reimbursement of your
actual relocation costs, up to $40,000.  We will also recommend that the
Compensation Committee grant you a stock option for 300,000 shares with an
exercise price equal to the closing price of our stock on the date of grant
which will vest monthly over four years provided you continue to be employed by
us.

 

3.                                       You will be eligible to participate in
the employee benefit plans and executive compensation programs maintained by the
Company applicable to other employees and key executives of the Company,
including, without limitation, retirement plans, savings or profit-sharing
plans, deferred compensation plans, supplemental retirement or excess-benefit
plans, stock option, stock purchase, incentive or other bonus plans, life,
disability, health, accident and other insurance programs, and similar plans or
programs.  You will be eligible for the applicable number of days of paid PTO
per year, per the PTO policy.

 

4.                                       Upon termination of your employment
with the Company for any reason, you will receive payment for all unpaid salary
and PTO accrued to the date of your termination of employment and your benefits
will be continued under the Company’s then

 

1

--------------------------------------------------------------------------------


 

existing benefit plans and policies for so long as provided under the terms of
such plans and policies and as required by applicable law.  You will not
otherwise be entitled to any other compensation, award or damages with respect
to your employment or termination, except that in the event that your employment
is terminated by the Company without “Cause” (as defined following) you will
also be entitled to receive cash severance in an amount equal to six months of
your then-applicable annual base salary, net of applicable taxes (which may be
paid in the Company’s discretion in a lump sum or according to its normal
payroll cycle).

 

As used herein, “Cause” means (i) any breach of this agreement, the employee
inventions and confidentiality agreement between you and the Company, or any
other written agreement between you and the Company, if such breach causes harm
to the Company; (ii) any negligence or willful misconduct by you in your
performance of duties to the Company that causes harm to the Company; (iii) your
repeated failure to diligently follow the lawful directions of the Board of
Directors of the Company or the person to whom you report or your repeated
failure to diligently perform your duties in a reasonable manner pursuant to
this agreement; (iv) commission of a felony under the laws of the United States
or any state thereof; (v) commission of any act of fraud, embezzlement or
dishonesty or breach of fiduciary duties; (vi) the abuse of alcohol or
controlled substances that has a detrimental effect upon your performance of
your duties under this agreement; or (vii) a good faith determination by the
Company’s Board of Directors or the person to whom you report that your
performance is unsatisfactory.

 

In consideration of and as a condition to receiving the severance set forth in
this Section 4, concurrently with your termination of employment, you will
execute an agreement in form acceptable to the Company providing for a full
unilateral release in favor of the Company and its directors, officers and other
related persons.  However, you will not be required to release any right to
indemnification that you may have under applicable law, the Company’s bylaws or
the Indemnity Agreement between you and the Company.

 

5.                                       During the term of your employment with
the Company and for one year thereafter, you will not, on behalf of yourself or
any third party, solicit or attempt to induce any employee of the Company to
terminate his or her employment with the Company.

 

6.                                       Should you decide to accept our offer,
you will remain an at-will employee of the Company, which means the employment
relationship can be terminated by either of us for any reason at any time.  Any
statements or representations to the contrary (and, indeed, any statements
contradicting any provision in this letter) should be regarded by you as
ineffective.  Further, your participation in any stock option or benefit program
is not to be regarded as assuring you of continuing employment for any
particular period of time.

 

7.                                       This letter agreement constitutes the
entire understanding and agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect to such subject matter, including without
limitation the letter agreement between you and the Company dated July 16,
1999.  This agreement will be governed by the laws of the State of California

 

2

--------------------------------------------------------------------------------


 

without reference to conflict of laws provisions.  The parties agree that any
dispute regarding the interpretation or enforcement of this agreement shall be
decided by confidential, final and binding arbitration conducted by Judicial
Arbitration and Mediation Services (“JAMS”) under the then existing JAMS rules
rather than by litigation in court, trial by jury, administrative proceeding or
in any other forum.

 

8.                                       If you decide to accept our offer, and
I hope you will, please sign the enclosed copy of this letter agreement in the
space indicated below and return it to me.  Your signature will acknowledge that
you have read and understood and agreed to the terms and conditions of this
offer.  Should you have anything else that you wish to discuss, please do not
hesitate to call me.

 

We look forward to the opportunity to continue working together.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

Very truly yours,

 

Silicon Image, Inc.

 

 

By:

/s/ David D. Lee

 

 

David D. Lee, CEO

 

 

Acknowledged, Accepted and Agreed

 

 

/s/ Robert Valiton

 

Robert Valiton

 

4

--------------------------------------------------------------------------------


 

ADDENDUM

 

2004 VP Worldwide Sales Bonus Plan

 

Performance
to Plan (PTP)

 

Base

 

Revenue-based
Incentive

 

Percent of
PTP@100%

 

Total Cash
Compensation

 

70

%

$

240,000

 

$

21,000

 

35.0

%

$

261,000

 

75

%

$

240,000

 

$

22,500

 

37.5

%

$

262,500

 

80

%

$

240,000

 

$

30,000

 

50.0

%

$

270,000

 

85

%

$

240,000

 

$

37,500

 

62.5

%

$

277,500

 

90

%

$

240,000

 

$

45,000

 

75.0

%

$

285,000

 

95

%

$

240,000

 

$

52,500

 

87.5

%

$

292,500

 

100

%

$

240,000

 

$

60,000

 

100.0

%

$

300,000

 

105

%

$

240,000

 

$

86,400

 

144.0

%

$

326,400

 

110

%

$

240,000

 

$

112,800

 

188.0

%

$

352,800

 

115

%

$

240,000

 

$

139,200

 

232.0

%

$

379,200

 

120

%

$

240,000

 

$

165,600

 

276.0

%

$

405,600

 

125

%

$

240,000

 

$

192,000

 

320.0

%

$

432,000

 

130

%

$

240,000

 

$

224,400

 

374.0

%

$

464,400

 

135

%

$

240,000

 

$

256,800

 

428.0

%

$

496,800

 

140

%

$

240,000

 

$

289,200

 

482.0

%

$

529,200

 

145

%

$

240,000

 

$

321,600

 

536.0

%

$

561,600

 

150

%

$

240,000

 

$

354,000

 

590.0

%

$

594,000

 

 

Accelerator Ramp

 

Percent of Quota Achieved

 

Accelerator

 

Annual Payout
per%

 

0%

 

75

%

50

%

$

300

 

76%

 

100

%

163

%

$

1,500

 

101%

 

125

%

320

%

$

5,280

 

126%

 

150

%

370

%

$

6,480

 

 

5

--------------------------------------------------------------------------------